Name: 89/208/EEC: Council Decision of 27 February 1989 on the conclusion of the Protocol to the Agreement establishing an association between the European economic community and Malta consequent on the accession of the kingdom of Spain and the Portuguese republic to the community
 Type: Decision
 Subject Matter: tariff policy;  Europe;  trade;  international affairs;  European construction
 Date Published: 1989-03-23

 Avis juridique important|31989D020889/208/EEC: Council Decision of 27 February 1989 on the conclusion of the Protocol to the Agreement establishing an association between the European economic community and Malta consequent on the accession of the kingdom of Spain and the Portuguese republic to the community Official Journal L 081 , 23/03/1989 P. 0010 - 0010 Finnish special edition: Chapter 11 Volume 15 P. 0020 Swedish special edition: Chapter 11 Volume 15 P. 0020 COUNCIL DECISION of 27 February 1989 on the conclusion of the Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community (89/208/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission (1), Having regard to the assent of the European Parliament (2), Whereas the Protocol to the Agreement establishing an Association between the European Economic Community and Malta (3), signed at Valletta on 5 December 1970, should be approved, in order to take into account the accession of the Kingdom of Spain and the Portuguese Republic to the Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol to the Agreement establishing an Association between the European Economic Community and Malta consequent on the accession of the Kingdom of Spain and the Portuguese Republic to the Community is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give the notification provided for in Article 26 of the Protocol (4). Article 3 This Decision shall take effect on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 27 February 1989. For the Council The President P. SOLBES (1) OJ No C 294, 18.11.1988, p. 6. (2) OJ No C 69, 20.3.1989. (3) OJ No L 61, 14.3.1971, p. 2. (4) See page 80 of this Official Journal.